                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

MARVIN F.,1                                   )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      ) Case No.: 1:18-cv-02029-DML-TWP
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social                    )
Security Administration,                      )
                                              )
             Defendant.                       )

                 Decision on Complaint for Judicial Review

      Marvin applied in February 2015 for Disability Insurance Benefits and in

April 2015 for Supplemental Security Income disability benefits under Titles II and

XVI, respectively, of the Social Security Act. Marvin’s applications alleged that he

had become disabled as of May 2012, but he later amended his onset date to

December 1, 2013. (R. 275). Acting for the Commissioner following a hearing on

April 4, 2017, administrative law judge T. Whitaker issued a decision on August 17,

2017, that Marvin is not disabled. The Appeals Council denied review of the ALJ’s

decision on May 4, 2018, rendering the ALJ’s decision for the Commissioner final.




1       To protect privacy interests of claimants for Social Security benefits and
consistent with a recommendation of the Court Administration and Case
Management Committee of the Administrative Office of the United States courts,
the Southern District of Indiana has chosen to use only the first name and last
initial of non-governmental parties in its Social Security judicial review opinions.
The plaintiff will therefore be referred to by his first name.
Marvin timely filed this civil action under 42 U.S.C. § 405(g) for review of the

Commissioner’s decision.

         Marvin contends that the ALJ erred in three respects. He asserts that the

ALJ did not (1) properly account in the RFC for the effects of his impairments on his

mental abilities to concentrate, persist, and maintain pace, (2) properly evaluate the

opinions of his treating physician, Dr. Means, regarding his functional abilities, and

(3) properly evaluate statements in a disability report made by a friend regarding

Marvin’s functioning.

         The court will first describe the legal framework for analyzing disability

claims and the court’s standard of review and then address Marvin’s assertions of

error.

                           Standard for Proving Disability

         To prove disability, a claimant must show he is unable to “engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d)(1)(A). Marvin is disabled if his impairments are of such severity

that he is not able to perform the work he previously engaged in and, if based on his

age, education, and work experience, he cannot engage in any other kind of

substantial gainful work that exists in significant numbers in the national economy.

42 U.S.C. § 423(d)(2)(A). The Social Security Administration has implemented




                                             2
these statutory standards by, in part, prescribing a five-step sequential evaluation

process for determining disability. 20 C.F.R. § 404.1520.

      Step one asks if the claimant is currently engaged in substantial gainful

activity; if he is, then he is not disabled. Step two asks whether the claimant’s

impairments, singly or in combination, are severe; if they are not, then he is not

disabled. A severe impairment is one that “significantly limits [a claimant’s]

physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). The

third step is an analysis of whether the claimant’s impairments, either singly or in

combination, meet or equal the criteria of any of the conditions in the Listing of

Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1. The Listing of

Impairments includes medical conditions defined by criteria that the SSA has pre-

determined are disabling, so that if a claimant meets all of the criteria for a listed

impairment or presents medical findings equal in severity to the criteria for a listed

impairment, then the claimant is presumptively disabled and qualifies for benefits.

20 C.F.R. § 404.1520(a)(4)(iii).

       If the claimant’s impairments do not satisfy a listing, then his residual

functional capacity (RFC) is determined for purposes of steps four and five. RFC is

a claimant’s ability to do work on a regular and continuing basis despite his

impairment-related physical and mental limitations. 20 C.F.R. § 404.1545. At the

fourth step, if the claimant has the RFC to perform his past relevant work, then he

is not disabled. The fifth step asks whether there is work in the relevant economy




                                           3
that the claimant can perform, based on his vocational profile (age, work

experience, and education) and RFC; if so, then he is not disabled.

      The claimant bears the burden of proof at steps one through four. Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987). If the claimant meets that burden, then the

Commissioner has the burden at step five to show that work exists in significant

numbers in the national economy that the claimant can perform, given his

vocational profile and functional capacity. 20 C.F.R. § 404.1560(c)(2); Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                   Standard for Review of the ALJ’s Decision

      Judicial review of the Commissioner’s (or ALJ’s) factual findings is

deferential. A court must affirm if no error of law occurred and if the findings are

supported by substantial evidence. Dixon v. Massanari, 270 F.3d 1171, 1176 (7th

Cir. 2001). Substantial evidence means evidence that a reasonable person would

accept as adequate to support a conclusion. Id. The standard demands more than a

scintilla of evidentiary support, but it does not demand a preponderance of the

evidence. Wood v. Thompson, 246 F.3d 1026, 1029 (7th Cir. 2001).

      The ALJ is required to articulate a minimal, but legitimate, justification for

her decision to accept or reject specific evidence of a disability. Scheck v. Barnhart,

357 F.3d 697, 700 (7th Cir. 2004). The ALJ need not address every piece of evidence

in her decision, but she cannot ignore a line of evidence that undermines the

conclusions she made, and she must trace the path of her reasoning and connect the




                                           4
evidence to her findings and conclusions. Arnett v. Astrue, 676 F.3d 586, 592 (7th

Cir. 2012); Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

                                       Analysis

I.    The ALJ’s Sequential Findings

      Marvin was born in 1975, was 38 years old at his alleged onset date of

disability in December 2013, and was 42 years old at the time of the ALJ’s decision.

Marvin had a steady work history until May 2012, when he stopped working after

he was involved in a car accident. He had worked as a short order cook and in a

cafeteria.

      At step one, the ALJ found Marvin had not engaged in substantial gainful

activity since his alleged onset date. At step two, the ALJ identified the following

as severe impairments: (1) degenerative disc disease of the lumbar spine with

chronic low back pain and left leg radiculopathy and (2) borderline intellectual

functioning. (R. 16). Marvin does not challenge the ALJ’s determinations at steps

one through three.

      The ALJ next determined Marvin’s residual functional capacity (RFC) for

purposes of conducting the required analysis at steps four and five. She restricted

Marvin to light work (sitting for 6 hours and standing or walking for 6 hours, and

lifting/carrying/pushing/pulling 10 pounds frequently and 20 pounds occasionally).

His postural abilities (balancing, kneeling, crouching, climbing ramps/stairs, and

stooping) were limited to occasionally. Repetitive stooping below the waist, climbing

ladders/ropes/scaffolds, and exposure to unprotected heights and dangerous



                                            5
machinery were forbidden. As for mental abilities, the ALJ limited Marvin to

“simple, routine, tangible, and repetitive unskilled work” in a “work environment

free of fast-paced production requirements.” (R. 19).

      At step four, the ALJ determined, based on the opinion of a vocational expert,

that Marvin is capable of performing his past relevant work as a Cafeteria

Attendant. She thus determined at step four that Marvin is not disabled. The ALJ

also made alternative findings at step five. Based on the VE’s testimony and

considering Marvin’s RFC and vocational profile, the ALJ decided that there exists

other work available in significant numbers in the national economy that Marvin

can perform: Sorter, Nuts and Bolts Assembler, and Bench Assembler.

Accordingly, she found at step five that Marvin is not disabled.

II.   Marvin’s Assertions of Error

      Marvin raises three errors: that his moderate difficulties with concentration,

persistence, and pace were not properly accounted for in the RFC, that the opinions

of his treating physician were not properly evaluated, and that his friend’s

observations about his functional limitations were not adequately evaluated.

      The court addresses these arguments in turn below.

      A. The ALJ’s mental functioning restrictions related to
         concentration, persistence, and pace are not supported by
         substantial evidence.

      Marvin asserts that the ALJ’s restriction to “simple, routine, tangible, and

repetitive unskilled work” in a “work environment free of fast-paced production




                                          6
requirements” does not account for Marvin’s difficulties with concentration,

persistence, and pace. As explained below, the court agrees.

      An ALJ’s RFC (and hypothetical to a vocational expert) must include all of

the claimant’s limitations supported by the record, including limitations in

concentration, persistence, and pace (“CPP”). Crump v. Saul, 932 F.3d 567, 570 (7th

Cir. 2019). The ALJ must ensure that the VE “is fully apprised” of the claimant’s

particular difficulties so that the ALJ can ensure that the VE has excluded jobs that

the claimant is not able to perform. Id. In numerous cases, starting primarily with

O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010), followed by Yurt v.

Colvin, 758 F.3d 850, 859 (7th Cir. 2014), reaffirmed in Varga v. Colvin, 794 F.3d

809, 814 (7th Cir. 2015), and again reaffirmed this year in Decamp v. Berryhill, 916

F.3d 671, 675-76 (7th Cir. Feb. 26, 2019), Winsted v. Berryhill, 923 F.3d 472, 477-78

(7th Cir. April 3, 2019), and Crump, 932 F.3d at 570 (7th Cir. July 31, 2019), the

Seventh Circuit has explained that a restriction to simple, routine, and repetitive

(or unskilled) work will not in most cases account for a claimant’s difficulties with

CPP. As summarized in Winsted:

      We have also made clear that in most cases “employing terms like
      ‘simple, repetitive tasks’ on their own will not necessarily exclude from
      the VE’s consideration those positions that present significant
      problems of concentration, persistence, and pace,” and thus, alone, are
      insufficient to present the claimant’s limitations in this area.

923 F.3d at 477.




                                           7
      Marvin contends that this wealth of case law requires the court to reverse

and remand the Commissioner’s decision because of the absence of a tie between

Marvin’s limitations with CPP and the ALJ’s limitation to unskilled work in an

environment free of past-paced production requirements. The Commissioner

counters that the logical tie between Marvin’s CPP limitations and the mental

restrictions in the RFC (and hypothetical to the VE) are supplied by medical

opinions of the state agency reviewing physicians, which the ALJ relied on, at least

in part. There are cases in which an ALJ’s reasonable reliance on an opinion of a

medical expert “who translates findings [of moderate limitations with CPP]” into an

RFC determination supplies substantial evidentiary support. See Burmester v.

Berryhill, 920 F.3d 507, 511 (7th Cir. 2019). But if the ALJ is relying on a medical

expert opinion, she must ensure that all of the claimant’s limitations with CPP are

accounted for in the RFC and hypothetical to the VE. DeCamp, 916 F.3d at 676.

      In this case, the ALJ’s limitation to unskilled work without fast-paced

production did not ensure that the VE excluded jobs that Marvin cannot perform.

      First, the reviewing physicians’ opinions regarding Marvin’s mental work

capacity were based on his intellectual disability, the impairment they found was

Marvin’s primary, severe impairment. (See, e.g., R. 121). They noted that Marvin’s

full-scale IQ was 78 (tested in high school when he was 18) and opined that Marvin

“can understand, remember, and carry-out unskilled tasks without special

considerations in many work environments. [H]e can attend to task for sufficient

periods of time to complete tasks [and] can manage the stresses involved with



                                          8
unskilled work.” (R. 126; emphasis added). The reviewing physicians did not

otherwise indicate the type of work environments—even if unskilled—that were not

appropriate for Marvin and, importantly, they did not otherwise discuss Marvin’s

severe learning disabilities with reading, spelling, and math. Nor did the ALJ.

      The reviewing physicians and the ALJ failed to address Marvin’s high school

records. Those records show that Marvin had been in special education for “mildly

mentally handicapped students” since the first grade. (R. 280, 288). At age 19,

when Marvin was a senior in high school, his reading and spelling capabilities were

measured at less than a 3rd grade level and his math capabilities were measured at

around a 5th grade level—he was capable of performing simple addition,

subtraction, and multiplication problems but could not perform division problems.

(R. 278, 290-91). While the ALJ emphasized that Marvin had a high school

education, the record establishes that Marvin’s high school bestowed a high school

diploma when he was nearly 20 years old but without bestowing an actual high

school education. His courses during senior year were advanced physical education,

photography, psychology, and advanced art. (R. 279).

      The VE was not apprised about Marvin’s borderline intellectual functioning,

his history of special education throughout his school years, from first to 12th grade,

his severe difficulties with reading, spelling, and math, or his “high school”

education being a mischaracterization of his actual educational attainment.2 The



2      Instead of acknowledging the records from Marvin’s high school documenting
his special education, reading and spelling below a third grade level, and math at a
fifth grade level but with the ability only to do simple addition, subtraction, and
                                           9
absence of that information may be one reason that jobs the VE opined that Marvin

can perform are, in fact, inconsistent with his abilities and even with some of the

ALJ’s RFC limitations. The disconnect between the jobs and the evidence of

Marvin’s particular limitations convince the court that the ALJ’s limitation to

unskilled work without a fast-paced production environment did not adequately

capture Marvin’s difficulties with CPP.

      The ALJ decided at step four that Marvin could do his past relevant work as

a “Cafeteria Attendant” (DOT #311.677-010), but that job—according to the

Dictionary of Occupational Titles—requires a “Reasoning Development” level of 2

(or “R2”), which requires the ability “to carry out detailed but uninvolved written or

oral instructions.” The state agency reviewing physicians opined, however, that

Marvin was moderately limited in his ability to “understand and remember detailed

instructions” and “carry out detailed instructions.” (R. 124). In addition, according

to the ALJ’s opinion, Marvin last performed the cafeteria job in 2002, more than 15




multiplication problems, the ALJ emphasized, over and over, Marvin’s testimony
that in 2015 or 2016 he took college courses studying drafting at ITT and got
“mostly As and Bs.” The ALJ did not ask Marvin anything about the classes he
took. There is no evidence he had any education or job training or experience that
would have dramatically improved his math, spelling, and reading capabilities
beyond what he had attained in high school. And he explained to the consultative
psychologist in 2015 that he does struggle with reading and spelling and “in terms
of math, he can add and subtract but ‘needs practice’ with multiplication.” While
the ALJ apparently assumed that ITT offered to Marvin a substantive and quality
educational experience (ITT is now defunct and in bankruptcy), she was required to
address the overwhelming objective and documented evidence of Marvin’s lower
intellectual functioning. An ALJ cannot ignore a line of evidence that undermines
her conclusions. See Arnett, 676 F.3d 586, 592 (7th Cir. 2002).
                                          10
years before the ALJ issued her decision and, thus, it was not “past relevant work”

under SSA regulations. 20 C.F.R. § 404.1560(b)(1).

      The jobs the ALJ determined, alternatively, at step five that Marvin could

perform also cause the court to conclude that the VE was not sufficiently apprised of

Marvin’s particular limitations with CPP. For example, the VE opined (and the

ALJ found) that Marvin could work as a Sorter (DOT #222.687-014), but that job—

according to the DOT—requires a Reasoning Development level of 2 (the ability to

carry out detailed but uninvolved written or oral instructions) and a Mathematical

Development level of 2 (which requires, among other things, the ability to perform

addition, subtraction, multiplication, and division “with like common and decimal

fractions”). The VE also opined (and the ALJ found) that Marvin could work as a

Bench Assembler (DOT #706.684-022), but that job—according to the DOT—

requires work on an assembly line, and the ALJ restricted Marvin from a “fast-

paced production” work environment.

      For these reasons, the court finds that this is one of the “most cases” where

the ALJ’s use of language in his RFC and hypothetical to the VE limiting Marvin to

unskilled tasks did not “necessarily exclude” from the VE’s consideration jobs that

Marvin cannot perform consistent with his particular limitations in CPP. On this

ground alone, the court must therefore reverse and remand the Commissioner’s

decision that Marvin was not disabled between his alleged onset date and the date

of the ALJ’s decision.




                                         11
      B. Other alleged errors can be addressed on remand.

      Marvin raises two other errors, both of which can be addressed on remand.

The court provides a few comments, however.

      Marvin asserts that the ALJ did not properly evaluate the opinion of his

treating physician, Dr. Means. Dr. Means treated Marvin for years because of his

complaints of back pain. Among other things, Dr. Means opined that the pain

Marvin experiences will cause him to be off task 33% of a work day and to be absent

from work about four days per month. (R. 828). He also stated that a cane is

medically necessary. (R. 829). While the ALJ provided some sound reasons for

rejecting Dr. Means’s opinions, it does not appear that she evaluated Dr. Means’s

opinions in light of the length of the treating relationship, the regularity with which

Dr. Means saw Marvin (particularly in latter years), and the increasing level of

treatment he ordered for Marvin’s back impairment and pain. The ALJ also

overstated the level of Martin’s activities (going to school twice a week for a period

and searching for part-time work) when she evaluated Dr. Means’s opinion as not

worthy of weight. Moreover, Marvin underwent new imaging (an MRI in 2015) and

treatment (an epidural steroid injection in 2016, R. 765, which the ALJ did not

acknowledge) that occurred after the state agency reviewing physicians issued their

opinions. The MRI, which documented some nerve root impingement, should be

reviewed by an expert on remand. See, e.g., Kaminski v. Berryhill, 894 F.3d 870,

875 (7th Cir. 2018) (ALJs must reply on expert opinions about the significance of

medical findings).



                                           12
      Finally, Marvin asserts that the ALJ did not properly analyze a statement by

one of his friends, Ms. Glover, about Marvin’s activities she has observed. The court

finds no error here. As the ALJ found, Ms. Glover’s statements were consistent

with how Marvin described his own activities and functioning, and there is no

contention that the ALJ inappropriately analyzed Marvin’s statements about his

activities and functioning.

                                    Conclusion

      For the foregoing reasons, the court REVERSES and REMANDS under

sentence four of 42 U.S.C. § 405(g) the Commissioner’s decision that Marvin was not

disabled.

      So ORDERED.


      Dated: September 30, 2019               ____________________________________
                                                 Debra McVicker Lynch
                                                 United States Magistrate Judge
                                                 Southern District of Indiana

Distribution:

All ECF-registered counsel of record by email through the court’s ECF system




                                         13
